                     Case 1:18-cv-02684-KHP Document 41 Filed 10/30/18 Page 1 of 1



                                                     ͳ͵͵ͶǡʹͺͲǡ	ͻͲʹ͸͸
                                     Ǥ
Ǥ̴͵ʹ͵ǦͶ͸ͶǦ͹ͶͲͲ	̴͵ʹ͵ǦͶ͸ͶǦ͹ͶͳͲ
            
            
                                           bblakely@blakelylawgroup.com

                                                      October 29, 2018
                                                                                                                          10/30/2018
                VIA ECF
                Hon. Katherine H. Parker
                United States Courthouse
                500 Pearl St.
                Courtroom 17D
                New York, New York 10007-1312

                   Re:    Michael Kors, L.L.C. v. Su Yan Ye;
                          Case No. 1:18-cv-02684-KHP

            Dear Judge Parker,

                   Plaintiff Michael Kors, L.L.C. (“Michael Kors” or “Plaintiff”), by and through its
            counsel of record, hereby requests an order granting leave to appear telephonically at the
            Case Management Conference currently scheduled to take place in the above-referenced
            matter on November 26, 2018 at 10:00 a.m.

                   Counsel for Michael Kors is based in Manhattan Beach, California, and has a
            hearing for a separate matter, Stephanie Clifford aka Stormy Daniels v. Keith M.
            Davidson and Michael Cohen; Case No. SC129384, scheduled for November 27, 2018 in
            Santa Monica, California. Travelling to New York for the Case Management Conference
            as scheduled, and travelling back to California in order to make both hearings will be
            very difficult, if not impossible for Michael Kors’s counsel.

                   Based on the foregoing, Michael Kors respectfully requests that this Court issue an
            order allowing Michael Kors’s counsel to appear at the November 26, 2018 Case
            Management Conference by telephone.

The Case Management Conference that is scheduled for Monday,
November 26, 2018 at 10:00 a.m Eastern Time is hereby converted Respectfully Submitted,
to a telephone conference. Counsel for the parties are directed to
call Judge Parker’s Chambers on Monday, November 26, 2018 at
10:00 a.m. Eastern Time with counsel for all parties on the line.
Please dial 212-805-0234.
                                                                                Brent H. Blakely


                                                  10/30/2018
